DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/4/20 has been entered. 
Status of Claims
Applicant’s reply filed on 11/4/20 is acknowledged.  Claims 37-38 were added.  Claims 2, 5, 6, and 23 were canceled.  Claims 1, 3-4, 7-22, and 24-38 are pending and are under examination.
Response to Reply
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the interface layer is disposed on the substrate and the color change indicator (claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Claim Objections
In light of applicant’s claim amendment, the prior claim objection to claim 20 is withdrawn. 
Claim Rejections - 35 USC § 112
In light of applicant’s claim amendment, the prior rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.  New rejections follow.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-4, 7-19, and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is rejected because “an interface layer that controls permeation of the gas out of the substrate, wherein the interface layer is disposed on the color change indicator” is unclear.  Because the claim language presents one alternative where the interface layer is on the color change indicator, it is unclear how this alternative embodiment controls permeation of the gas out of the substrate. 
Claim 7 is rejected because the scope of the claim is unclear in light of claim 1.  Claim 1 recites the interface layer is disposed on the substrate or the color change indicator, however, claim 7 requires the interface layer to be disposed on the substrate and the color change indicator.  The Office suggests amending claim 1 to recite, “the interface layer is disposed on the color change indicator substrate and/or the gas-containing substrate”.
Claim 35 is rejected because “substrate”, “indicators” and “at least one indicator” raise an antecedent basis issue.  The rejected term “substrate” should be amended to “at least one substrate”, “indicators” should be amended to “the at least two indicators”, and “at least one indicator” should be amended to “at least one indicator of the at least two indicators”  
Claim Interpretation
The Office asserts that terms and phrases like “configured to” and “wherein” constitute recitations of intended use language for purposes of examination.  The Office 
Prior Art Rejection
In light of applicant’s arguments and claim amendments, the prior art rejections are withdrawn, and new rejections follow.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7-8, 10-22, 24-31, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Heacock (US Pub. No. 2015/0087076, newly cited and cited in IDS) in view of Kirk et al. (“Kirk,” US 5375592, newly cited). 
As to claim 1, Heacock discloses a color change sensor comprising: a color change indicator (e.g., color changeable dye, [0052] et seq.); a substrate that is porous or contains a matrix or passages (e.g., substrates include a sintered material comprised of plastic, metal or other such material, a hydroxyethyl-methacrylate substrate such as 
Regarding claims 1 and 8, while Heacock discloses a substrate that is porous or contains a matrix or passages, and is made of other such material, or a sponge in e.g., [0053], Heacock does not specifically disclose a gas-containing substrate that contains non-atmospheric levels of a gas selected from the group consisting of ammonia, carbon dioxide, nitrogen, argon and/or oxygen, and wherein the gas is dispersed in the gas-containing substrate at a level different than a level present in an environment surrounding the color change sensor.  Kirk discloses a housing has a shield adjacent to the indicating element wherein the shield is chemically treated to protect the indicating element from low levels of carbon dioxide and ensure less sensitivity to prolonged ambient air exposure.  The carbon dioxide shield 12 is treated to absorb carbon dioxide.  The carbon dioxide shield 12 is created by applying a carbon dioxide absorbing substance onto a carrier, into a bag or pouch, or between filters and placing it in contact with the exhaled gas.  (e.g., col. 3, line 30 et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Heacock’s substrate, or alternatively to include Kirk’s shield because it provides 
	As to claims 3-4, see [0016] et seq. of Heacock. 

As to claims 7 and 30, Heacock’s laminated plastic layer(s) are disposed directly and/or indirectly on the substrate and the color change indicator in e.g., [0054] et seq. 
As to claim 10, see e.g., [0003] et seq.
As to claims 11 and 12, each claim is considered a functional and/or intended use claim because it recites only the function and/or intended use of the interface layer and substrate, which does not provide a structural patentable distinction for an apparatus type of claim.  But see e.g., [0054] et seq.
As to claim 13, Heacock discloses multiple protocol indicators included in a kit.  Each indicator would essentially comprise a substrate and the color changeable dye.  See e.g., [0059] et seq.  
As to claims 14 and 29, while Heacock discloses the substrate and dye are laminated together with plastic material in e.g., [0054], Heacock does not specifically disclose an adhesive between the substrate and color change indicator, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include an adhesive between the substrate and indicator because 
As to claims 15 and 31, while Heacock discloses one embodiment where the color changeable dye is applied to a substrate in e.g., [0053], Heacock does not specifically disclose in this embodiment that the substrate is disposed directly on the indicator.  However, Heacock discloses alternative embodiments where the color changeable dye is laminated with plastic layers, which would essentially include a plastic layer (e.g., a substrate) on top of color changeable dye in e.g., [0054].  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to rearrange the elements of the sensor because Heacock explicitly recognizes alternative advantageous embodiments to allow the sensor to function efficiently in different environments. 
As to claim 16, see e.g., [0013] et seq. of Heacock. 
As to claim 17, see e.g., [0033] et seq. of Heacock.
As to claims 18 and 27, see e.g., [0066] et seq. of Heacock.
As to claim 19, see e.g., [0025] et seq. of Heacock.
As to claim 20, see claims 1, 10 and 15 above. 
As to claims 21, 22, and 28, see e.g., [0039] et seq. of Heacock, which discloses a first and a second indicator color changeable dyes.  As to the configured to claim language, see claim interpretation above. 
As to claims 24 and 25, see e.g., [0053] et seq. of Heacock.  As to the amount of gas in the substrate, the limitation is considered a functional and/or intended use claim 
As to claim 26, see e.g., [0016] et seq. of Heacock.  As to the amount of gas in the substrate, the limitation is considered a functional and/or intended use claim because it does not appear to provide a structural patentable distinction for an apparatus type of claim.
As to claim 35, Heacock discloses a kit (e.g., [0025]) comprising: at least one substrate (e.g., substrates include a sintered material comprised of plastic, metal or other such material, a hydroxyethyl-methacrylate substrate such as that used for hydrophilic contact lenses (daily wear disposables) or a sponge that has been extruded into a filament or a strip and then dipped into the carbon dioxide color changeable dye, [0053] et seq.) and at least two color change indicators (e.g., a first and a second indicator color changeable dyes in [0019]; or a kit comprises more than one use protocol indicator having a color changeable dye, wherein said more than one use protocol indicators have different defined times in [0025] and [0059]) that are separate from one another in the kit (e.g., [0057] et seq.); wherein substrate and the indicators in the kit are configured so that the substrate and at least one indicator can be assembled together to form a color change sensor.  As for the configured claim language, see claim interpretation above.  The substrate and dyes are capable of forming the color change sensor, as shown in [0053] et seq.  As for the gas containing substrate contains non-atmospheric levels of a gas claim language, see claim 1 above. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heacock in view of Kirk, as applied to claim 1 above, and further in view of Rho et al. (“Rho,” US Pub. No. 2008/0004389, newly cited). 
See Heacock and Kirk supra.
The modified Heacock does not specifically disclose a gas-containing matrix comprising silicone.  Rho discloses in e.g., [0023] et seq., a filter for absorbing acidic gases, e.g., sulfur oxides (SOx), nitrogen oxides (NOx), carbon dioxide (CO.sub.2) etc., and generating oxygen, the filter being manufactured by processing the silicone composition comprising the stabilizer and the peroxide or superoxide into a certain shape, such as a sheet, film, strip, filament, fiber, or hollow fiber.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify the modified gas-containing matrix of Heacock because silicone has a high gas permeability and would allow for rapid absorption of gases, such as carbon dioxide (e.g., [0081] et seq. of Rho).   
Claims 32-33 and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Bangera et al. (“Bangera,” US Pub. No. 2012/0135527, previously cited).
As to claim 32, Bangera discloses a color change sensor comprising: a color change indicator (e.g., second layer can be created by coating or dipping (with or without a coagulant) latex, liquid polymers, solvent cast membranes or liquid films containing an indicator chemical such as a volatile chemical, aroma, gas, liquid, dye, crystal, or colored agent in [0052]; also see colorimetric sensor in [0073], and indicator dyes in [0094]); a first solid gas-generating component (e.g., at least one chemical 
Regarding claim 32, while Bangera discloses a second layer comprising a dye or colored agent, Bangera does not specifically disclose that the substrate (“at least one signaling layer”) is disposed on the color change indicator (“second layer”).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the elements of Bangera’s multilayer material in a particular structural configuration because Bangera explicitly recognizes alternative advantageous structural configurations to allow the multilayer material to function effectively for different modes of detection.  With regard to the “wherein” claim language, see claim interpretation above.  Because the claim is directed to a sensor, which is an apparatus type of claim, the claim language regarding how the sensor is activated does not appear to provide a structural patentable distinction for an apparatus type of claim.

As to claim 37, while Bangera discloses a method for making multilayer membranes incorporating one or more signaling layers, Bangera does not specifically disclose in the embodiment(s) in e.g., [0052], having a second substrate comprising a the first gas-generating component that is separate from the initially claimed substrate comprising the second gas-generating component.  Bangera discloses in the embodiment of e.g., [0067], at least the at least one signaling layer can contain aqueous sodium bicarbonate. An adjacent signaling layer external to the sodium bicarbonate-containing signaling layer can contain aqueous citric acid.  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to arrange the elements of Bangera’s multilayer material in a particular structural configuration because Bangera explicitly recognizes alternative advantageous structural configurations to allow the multilayer material to function effectively for different modes of detection.  
As to claim 38, Bangera does not specifically disclose a separation layer between the first and second substrates in the embodiment in e.g., [0067].  Bangera discloses alternative embodiments in e.g., [0102] and [0107] of incorporating signal chemicals and indicator dyes between the signaling layers.  For motivation statement, see above. 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Bangera in view of Hageman (US Pub No. 2006/0166177, previously cited).
See Bangera supra.
While Bangera discloses two chemical components to produce carbon dioxide gas, sodium bicarbonate and citric acid in e.g., [0067], Bangera does not explicitly disclose the combination of sodium bicarbonate and acetic acid. Hageman discloses combining acetic acid and sodium bicarbonate to form carbon dioxide (e.g., [0034] et seq.).  It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to utilize specifically acetic acid with sodium bicarbonate because combining sodium bicarbonate with any commonly known acid, such as acetic acid, is a widely known gas forming reaction.  Furthermore, it would be cost-effective to utilize acetic acid since it is commonly used chemical in the art.	
Double Patenting
In light of applicant’s claim amendments, the prior nonstatutory double patenting rejection is withdrawn. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-4, 7-22, and 24-38 have been considered but are moot because of the new grounds of rejections.  While Heacock and Bangera were reapplied as prior art references in the rejections above, the bodies of the rejections were changed to address the claim amendments and applicant’s arguments.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORE RAMILLANO JARRETT whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 571-272-1254.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LORE R JARRETT/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        



4/22/2021